Bryan, J.,
after stating the cáse as above, delivered the opinion of the Court.
It is necessary to say but little about the construction of the will. The income was to be paid to Mrs. Wil*109liams during tlie period of her natural life. The words “for the sole use of herself and her children,” did not give the children any estate in the property bequeathed. They showed that their support and maintenance were objects for which this testator desired to provide; but the mode which he adopted for securing this result was the gift to her of the income during her life. If she should die before her youngest child should reach the age of twenty-one years, the trust was to continue until it reached that age; and then the fund was to be divided equally among the children living at that time. The purpose of the testator to secure a support for the children during their minority is clearly evident; his purpose would be fully accomplished when the youngest child reached full age; and at that time he directed the principal to be divided. If the income were to be required to accumulate instead of being divided among the children, a leading object of the testator would be defeated. We think that until the time of division shall arrive the children are entitled to equal shares of the income.
(Decided 11th June, 1889.)
Mrs. Williams was entitled to the income during her life; and tiro trustee had no authority to use any portion of it to repair the depreciation of the principal. That portion which was' so converted into principal belongs to the personal estate of Mrs. Williams, and must be delivered to her administrator. Ho loss, however, ought to fall upon the trustee from having so invested the income; as Mrs. Williams received the benefit of the investment during her life. The delivery to her administrator of the investment will protect her personal estate from harm; and it ought, therefore, now to be credited to the trustee as income paid by him. The costs in this Court must be paid out of the trust fund.

Decree affirmed.